******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      MICHAEL TAVANI v. MAUREEN RILEY
                 (AC 37034)
                  Alvord, Keller and Harper, Js.
       Argued March 3—officially released October 27, 2015

   (Appeal from Superior Court, judicial district of
              Windham, Graziani, J.)
  J. Colin Heffernan, with whom, on the brief, was
John C. Heffernan, for the appellant (plaintiff).
                          Opinion

   HARPER, J. The plaintiff, Michael Tavani, appeals
from the judgment of the trial court dismissing his
action for a declaratory judgment. On appeal, the plain-
tiff claims that the court improperly dismissed his
action, sua sponte, on the ground that his case was not
justiciable.1 We agree, and reverse the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to the plaintiff’s claim. On December 27, 2012,
the plaintiff filed a one count complaint against the
defendant, Maureen Riley, seeking declaratory relief
‘‘that [he] has fully complied with his child support
obligation and that there are no arrearages relating to
the care and support of either of [his] children, who
are now adults, or [the defendant].’’ The trial court
stated the following facts as alleged in the plaintiff’s
complaint: ‘‘On March 24, 1994, the Essex County, Mas-
sachusetts Probate and Family Court granted the plain-
tiff and the defendant a divorce. Both parties and their
children resided in Massachusetts at the time of the
divorce. Between 1994 and 2000, the plaintiff relocated
to Connecticut and the defendant relocated to Virginia.
On April 28, 2000, the defendant petitioned the Virginia
Department of Social Services to pursue the plaintiff
for his alleged failure to pay child support from 1994
through 2000. The Massachusetts support order was
registered in Connecticut on July 11, 2000. The Virginia
Department of Social Services contacted the Connecti-
cut Support Enforcement Services in Putnam, which
contacted the plaintiff and directed him to appear in
court on September 14, 2000, and provide proof of his
gross income from March, 1994, to September, 2000.
The Connecticut Support Enforcement Services deter-
mined that there was no arrearage and facilitated future
child support payments from 2000 to 2009.
   ‘‘The plaintiff further alleges that on August 10, 2009,
the Connecticut Superior Court terminated the plain-
tiff’s child support obligation at the plaintiff’s request
because his children were emancipated. The court did
not find any arrearage owed at the time the support
order was terminated.2 On January 3, 2012, the defen-
dant, who was now living in New Hampshire, filed a
complaint for contempt in the Essex County, Massachu-
setts Probate and Family Court. The Massachusetts
court dismissed the complaint on April 25, 2012, for
lack of jurisdiction because neither party resided in
[Massachusetts]. The plaintiff seeks a declaratory judg-
ment that he ‘has fully complied with his child support
obligation and that there are no arrearages relating to
the care and support of either of [his] children, who are
now adults, or [the defendant]. The purpose in seeking
declaratory judgment is to prevent [the defendant] from
engaging in any further forum shopping that would
require [the plaintiff] to once again prove to a court’s
satisfaction that he has fully met his obligations.’ The
plaintiff wishes to enforce a judgment from this court
under the full faith and credit clause of the constitution
in any state and at any time the defendant brings a
claim against him.
  ‘‘On February 6, 2013, the defendant was defaulted
for failure to plead. On March 6, 2013, the plaintiff filed
a motion for judgment after default, which was denied
on March 22, 2013. On August 27, 2013, the court granted
the plaintiff’s August 15, 2013 motion to transfer and
the matter was transferred to the family docket. The
plaintiff then filed a motion for judgment on October
17, 2013.’’ (Footnote added.) On November 6, 2013, the
court heard oral argument and referred the matter to
the Family Support Magistrate Division, and on January
30, 2014, the Family Support Magistrate Division
referred the case back to the family division of the trial
court.3 ‘‘The matter was heard on July 10, 2014, at which
time the court denied the motion for judgment and [sua
sponte] dismissed the case for a lack of substantial
question in dispute or substantial uncertainty of legal
relations. The plaintiff filed a motion for articulation
on July 11, 2014.’’
   On August 7, 2014, the court issued its memorandum
of decision, concluding that there was no justiciable
controversy or substantial issue to allow it to declare
judgment. The court explained that ‘‘[t]here is no pend-
ing action concerning a complaint of contempt against
the plaintiff. The last action against the plaintiff, filed
on January 3, 2012, was dismissed by the Massachusetts
Probate and Family Court for lack of jurisdiction. The
Massachusetts child support order, which was regis-
tered in Connecticut, has been terminated and there is
no pending contempt case in Connecticut. The action
for declaratory judgment itself is not an uncertainty
that requires settlement; it is an action by which the
court may determine a question that is already in dis-
pute and distinctly separate from the issue of whether
the court should declare judgment for the moving
party.’’ The court concluded that ‘‘when there is no
justiciable controversy or substantial issue for the court
to rule in a declaratory judgment action, a default for
failure to plead does not require the court to declare
judgment.’’ Because the court had no information as to
what the defendant may or may not claim in a future
action, it stated that ‘‘the defendant’s previous act of
bringing a claim of contempt does not allow the plaintiff
to ascertain with reasonable certainty that the defen-
dant will bring the same action in another jurisdiction.’’
In other words, the court determined that the plaintiff’s
complaint was not justiciable. For those reasons, the
court denied the plaintiff’s motion for judgment and
dismissed his case. This appeal followed.
  On appeal, the plaintiff claims that the court improp-
erly dismissed his action on the ground that the case
was not justiciable. He argues that ‘‘[t]he trial court
erroneously interpreted the plaintiff’s complaint as
seeking an advisory opinion as to whether or not the
defendant could pursue an action against the plaintiff
in another forum.’’ He further argues that this was not
his request; his request was for the court to find a
specific fact, which presently exists, that there was a
previous finding of zero arrearages of child support
owed to the defendant.4
   As a preliminary note, we treat the plaintiff’s request
for a declaratory judgment as a request for an account-
ing to clarify whether he owes the defendant any child
support arrearage. See Drahan v. Board of Education,
42 Conn. App. 480, 489, 680 A.2d 316 (‘‘[W]e emphasize
that the construction of a pleading is a question ulti-
mately for the court. . . . When a case requires this
court to determine the nature of a pleading filed by a
party, we are not required to accept the label affixed
to that pleading by the party. In this vein, we analyze
the pleadings at issue in the present case.’’ [Internal
quotation marks omitted.]), cert. denied, 239 Conn. 921,
682 A.2d 1000 (1996). Upon review of the record and the
plaintiff’s complaint for declaratory relief, we conclude
that the plaintiff sought an accounting by the court,
that as of August 10, 2009, when his child support obliga-
tion was terminated due to his children’s emancipation,
he owed no arrearage in his child support obligations.
   The plaintiff seeks to prove, by review of the records
of the Connecticut Support Enforcement Services, a
division of the court operations of the judicial branch,
that no arrearage exists and to have the court issue a
specific finding to that effect. Our Supreme Court has
stated that ‘‘[e]ven beyond the four month time frame
set forth in Practice Book § 17-4 . . . courts have con-
tinuing jurisdiction to fashion a remedy appropriate to
the vindication of a prior . . . judgment . . . pursuant
to [their] inherent powers . . . . When an ambiguity
in the language of a prior judgment has arisen as a
result of postjudgment events . . . a trial court may,
at any time, exercise its continuing jurisdiction to effec-
tuate its prior [judgment] . . . by interpreting [the]
ambiguous judgment and entering orders to effectuate
the judgment as interpreted . . . .’’ (Citation omitted;
internal quotation marks omitted.) Mickey v. Mickey,
292 Conn. 597, 604, 974 A.2d 641 (2009).
   Next, we set forth the applicable standard of review
for issues regarding justiciability. ‘‘A court will not
resolve a claimed controversy on the merits unless it
is satisfied that the controversy is justiciable. . . . Jus-
ticiability requires (1) that there be an actual contro-
versy between or among the parties to the dispute . . .
(2) that the interests of the parties be adverse . . .
(3) that the matter in controversy be capable of being
adjudicated by judicial power . . . and (4) that the
determination of the controversy will result in practical
relief to the complainant. . . . As we have recognized,
justiciability comprises several related doctrines,
namely, standing, ripeness, mootness and the political
question doctrine, that implicate a court’s subject mat-
ter jurisdiction and its competency to adjudicate a par-
ticular matter. . . . Finally, because an issue regarding
justiciability raises a question of law, our appellate
review is plenary.’’ (Citation omitted; internal quotation
marks omitted.) Shenkman-Tyler v. Central Mutual
Ins. Co., 126 Conn. App. 733, 738–39, 12 A.3d 613 (2011).
   Here, we hold that the plaintiff’s complaint was justi-
ciable. Although the court found that there was not an
actual controversy, we determine that the plaintiff was
entitled to obtain an accounting or clear ruling that he
does not owe any arrearage for child support to the
defendant. Although the defendant has taken no action
in this matter, the interest of the plaintiff in seeking an
accounting is adverse to that of the defendant, who
recently had attempted to pursue collection of a claimed
child support arrearage against the plaintiff in Massa-
chusetts. This Massachusetts filing by the defendant
was despite her successful petition to have Connecticut
Support Enforcement Services enforce and collect the
child support payment from 2000 to 2009, when all the
children had attained the age of majority.5 Additionally,
the matter is capable of being adjudicated by the court,6
and if the court can augment its August 10, 2009 order
by permitting the plaintiff to establish he owes no
arrearage, the plaintiff can achieve practical relief by
having the ability to prove to another forum that he has
met his obligation. Therefore, the plaintiff’s case meets
the requirements of justiciability.
   The judgment dismissing the plaintiff’s action is
reversed and the case is remanded to the trial court for
a hearing on the accounting action to ascertain whether
the plaintiff owes any arrearage for child support to
the defendant.
      In this opinion the other judges concurred.
  1
     The plaintiff also claims that the court improperly refused to grant him
a judgment on the default for failure to plead that was entered against the
defendant, Maureen Riley, on February 12, 2013, and improperly denied his
request for a declaratory judgment following that order of default. Because
we agree with the plaintiff that the court improperly dismissed his action
on the ground that it was not justiciable, we remand the case for further
proceedings and do not reach these claims.
   We also note that the defendant never filed a brief in this appeal and this
court ordered that the appeal would be considered only on the basis of the
plaintiff’s brief and appendix.
   2
     The court’s order lacked any finding on the child support arrearage, if
any existed at that time. This ambiguity is the root of the problem.
   3
     Number 15-71 of the 2015 Public Acts (P.A. 15-71) modified the law
of interstate support orders. The power of the Family Support Magistrate
Division, however, remains unchanged. In particular, § 89 (m) (2) (A) of
P.A. 15-71 authorizes the Family Support Magistrate to hear interstate mat-
ters, and § 19 provides that the magistrate shall: ‘‘(1) apply the procedural
and substantive law generally applicable to similar proceedings originating
in this state and may exercise all powers and provide all remedies available
in those proceedings; and (2) determine the duty of support and the amount
payable in accordance with the law and support guidelines of this state.’’
Public Acts 2015, No. 15-71, § 19.
   4
     We emphasize that there was never a previous finding of zero child
support arrearage. The plaintiff could have requested, at the time of termina-
tion of his child support obligation, a finding of the arrearage, if any.
   5
     We note that the support obligor who seeks an accounting bears the
burden of proving the payment of the court order. Therefore, it is the
plaintiff’s burden to prove, on remand, that there is a zero arrearage owed
to the defendant as of the date of termination of the child support order.
   6
     Because the records of the Connecticut Support Enforcement Services
may be necessary evidence in a hearing, on remand, the court, in its discre-
tion, may order the matter placed on the family support magistrate list for
hearing and determination. See Practice Book § 25a-1 (c).